Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 1 of 135




                                        SAVAGE PE 6, Page 1 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 2 of 135




                                        SAVAGE PE 6, Page 2 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 3 of 135




                                        SAVAGE PE 6, Page 3 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 4 of 135




                                        SAVAGE PE 6, Page 4 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 5 of 135




                                        SAVAGE PE 6, Page 5 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 6 of 135




                                        SAVAGE PE 6, Page 6 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 7 of 135




                                        SAVAGE PE 6, Page 7 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 8 of 135




                                        SAVAGE PE 6, Page 8 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 9 of 135




                                        SAVAGE PE 6, Page 9 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 10 of 135




                                       SAVAGE PE 6, Page 10 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 11 of 135




                                       SAVAGE PE 6, Page 11 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 12 of 135




                                       SAVAGE PE 6, Page 12 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 13 of 135




                                       SAVAGE PE 6, Page 13 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 14 of 135




                                       SAVAGE PE 6, Page 14 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 15 of 135




                                       SAVAGE PE 6, Page 15 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 16 of 135




                                       SAVAGE PE 6, Page 16 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 17 of 135




                                       SAVAGE PE 6, Page 17 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 18 of 135




                                       SAVAGE PE 6, Page 18 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 19 of 135




                                       SAVAGE PE 6, Page 19 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 20 of 135




                                       SAVAGE PE 6, Page 20 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 21 of 135




                                       SAVAGE PE 6, Page 21 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 22 of 135




                                       SAVAGE PE 6, Page 22 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 23 of 135




                                       SAVAGE PE 6, Page 23 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 24 of 135




                                       SAVAGE PE 6, Page 24 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 25 of 135




                                       SAVAGE PE 6, Page 25 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 26 of 135




                                       SAVAGE PE 6, Page 26 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 27 of 135




                                       SAVAGE PE 6, Page 27 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 28 of 135




                                       SAVAGE PE 6, Page 28 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 29 of 135




                                       SAVAGE PE 6, Page 29 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 30 of 135




                                       SAVAGE PE 6, Page 30 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 31 of 135




                                       SAVAGE PE 6, Page 31 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 32 of 135




                                       SAVAGE PE 6, Page 32 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 33 of 135




                                       SAVAGE PE 6, Page 33 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 34 of 135




                                       SAVAGE PE 6, Page 34 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 35 of 135




                                       SAVAGE PE 6, Page 35 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 36 of 135




                                       SAVAGE PE 6, Page 36 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 37 of 135




                                       SAVAGE PE 6, Page 37 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 38 of 135




                                       SAVAGE PE 6, Page 38 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 39 of 135




                                       SAVAGE PE 6, Page 39 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 40 of 135




                                       SAVAGE PE 6, Page 40 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 41 of 135




                                       SAVAGE PE 6, Page 41 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 42 of 135




                                       SAVAGE PE 6, Page 42 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 43 of 135




                                       SAVAGE PE 6, Page 43 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 44 of 135




                                       SAVAGE PE 6, Page 44 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 45 of 135




                                       SAVAGE PE 6, Page 45 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 46 of 135




                                       SAVAGE PE 6, Page 46 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 47 of 135




                                       SAVAGE PE 6, Page 47 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 48 of 135




                                       SAVAGE PE 6, Page 48 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 49 of 135




                                       SAVAGE PE 6, Page 49 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 50 of 135




                                       SAVAGE PE 6, Page 50 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 51 of 135




                                       SAVAGE PE 6, Page 51 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 52 of 135




                                       SAVAGE PE 6, Page 52 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 53 of 135




                                       SAVAGE PE 6, Page 53 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 54 of 135




                                       SAVAGE PE 6, Page 54 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 55 of 135




                                       SAVAGE PE 6, Page 55 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 56 of 135




                                       SAVAGE PE 6, Page 56 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 57 of 135




                                       SAVAGE PE 6, Page 57 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 58 of 135




                                       SAVAGE PE 6, Page 58 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 59 of 135




                                       SAVAGE PE 6, Page 59 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 60 of 135




                                       SAVAGE PE 6, Page 60 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 61 of 135




                                       SAVAGE PE 6, Page 61 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 62 of 135




                                       SAVAGE PE 6, Page 62 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 63 of 135




                                       SAVAGE PE 6, Page 63 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 64 of 135




                                       SAVAGE PE 6, Page 64 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 65 of 135




                                       SAVAGE PE 6, Page 65 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 66 of 135




                                       SAVAGE PE 6, Page 66 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 67 of 135




                                       SAVAGE PE 6, Page 67 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 68 of 135




                                       SAVAGE PE 6, Page 68 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 69 of 135




                                       SAVAGE PE 6, Page 69 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 70 of 135




                                       SAVAGE PE 6, Page 70 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 71 of 135




                                       SAVAGE PE 6, Page 71 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 72 of 135




                                       SAVAGE PE 6, Page 72 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 73 of 135




                                       SAVAGE PE 6, Page 73 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 74 of 135




                                       SAVAGE PE 6, Page 74 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 75 of 135




                                       SAVAGE PE 6, Page 75 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 76 of 135




                                       SAVAGE PE 6, Page 76 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 77 of 135




                                       SAVAGE PE 6, Page 77 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 78 of 135




                                       SAVAGE PE 6, Page 78 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 79 of 135




                                       SAVAGE PE 6, Page 79 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 80 of 135




                                       SAVAGE PE 6, Page 80 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 81 of 135




                                       SAVAGE PE 6, Page 81 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 82 of 135




                                       SAVAGE PE 6, Page 82 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 83 of 135




                                       SAVAGE PE 6, Page 83 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 84 of 135




                                       SAVAGE PE 6, Page 84 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 85 of 135




                                       SAVAGE PE 6, Page 85 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 86 of 135




                                       SAVAGE PE 6, Page 86 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 87 of 135




                                       SAVAGE PE 6, Page 87 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 88 of 135




                                       SAVAGE PE 6, Page 88 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 89 of 135




                                       SAVAGE PE 6, Page 89 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 90 of 135




                                       SAVAGE PE 6, Page 90 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 91 of 135




                                       SAVAGE PE 6, Page 91 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 92 of 135




                                       SAVAGE PE 6, Page 92 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 93 of 135




                                       SAVAGE PE 6, Page 93 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 94 of 135




                                       SAVAGE PE 6, Page 94 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 95 of 135




                                       SAVAGE PE 6, Page 95 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 96 of 135




                                       SAVAGE PE 6, Page 96 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 97 of 135




                                       SAVAGE PE 6, Page 97 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 98 of 135




                                       SAVAGE PE 6, Page 98 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 99 of 135




                                       SAVAGE PE 6, Page 99 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 100 of 135




                                      SAVAGE PE 6, Page 100 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 101 of 135




                                      SAVAGE PE 6, Page 101 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 102 of 135




                                      SAVAGE PE 6, Page 102 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 103 of 135




                                      SAVAGE PE 6, Page 103 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 104 of 135




                                      SAVAGE PE 6, Page 104 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 105 of 135




                                      SAVAGE PE 6, Page 105 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 106 of 135




                                      SAVAGE PE 6, Page 106 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 107 of 135




                                      SAVAGE PE 6, Page 107 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 108 of 135




                                      SAVAGE PE 6, Page 108 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 109 of 135




                                      SAVAGE PE 6, Page 109 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 110 of 135




                                      SAVAGE PE 6, Page 110 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 111 of 135




                                      SAVAGE PE 6, Page 111 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 112 of 135




                                      SAVAGE PE 6, Page 112 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 113 of 135




                                      SAVAGE PE 6, Page 113 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 114 of 135




                                      SAVAGE PE 6, Page 114 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 115 of 135




                                      SAVAGE PE 6, Page 115 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 116 of 135




                                      SAVAGE PE 6, Page 116 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 117 of 135




                                      SAVAGE PE 6, Page 117 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 118 of 135




                                      SAVAGE PE 6, Page 118 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 119 of 135




                                      SAVAGE PE 6, Page 119 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 120 of 135




                                      SAVAGE PE 6, Page 120 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 121 of 135




                                      SAVAGE PE 6, Page 121 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 122 of 135




                                      SAVAGE PE 6, Page 122 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 123 of 135




                                      SAVAGE PE 6, Page 123 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 124 of 135




                                      SAVAGE PE 6, Page 124 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 125 of 135




                                      SAVAGE PE 6, Page 125 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 126 of 135




                                      SAVAGE PE 6, Page 126 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 127 of 135




                                      SAVAGE PE 6, Page 127 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 128 of 135




                                      SAVAGE PE 6, Page 128 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 129 of 135




                                      SAVAGE PE 6, Page 129 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 130 of 135




                                      SAVAGE PE 6, Page 130 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 131 of 135




                                      SAVAGE PE 6, Page 131 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 132 of 135




                                      SAVAGE PE 6, Page 132 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 133 of 135




                                      SAVAGE PE 6, Page 133 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 134 of 135




                                      SAVAGE PE 6, Page 134 of 135
Case 1:19-cv-02983-ABJ Document 16-9 Filed 09/09/20 Page 135 of 135




                                      SAVAGE PE 6, Page 135 of 135
